DETAILED ACTION
This action is responsive to Applicant’s remarks filed 5/26/2021.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.

Claim Status
Claims 1-17 are pending.

Claim Objections
Claim 16 is objected to due to a minor informality: the claim should read “wherein the low recombination material coating…”.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have 

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 1, 5-6, 8-10, 12, and 16-17 are rejected under 35 U.S.C. 103 as being unpatentable over Koshimizu (US Patent 6,162,323) in view of Rossman (US Patent 6,696,362), Yamazaki (US Patent 8,088,296), and Londergan (US Pub. 2004/0023516).
Regarding claim 1, Koshimizu teaches a remote plasma processing apparatus  for processing a substrate (Col. 1, L6-18), the apparatus comprising: 
a reaction chamber (Col. 5, Lines 55-56 and Fig. 1, processing space #134) comprising: 
interior chamber surfaces (see Fig. 1), 
a substrate support (Col. 5, Line 25 and Fig. 1, susceptor #116) for supporting the substrate within the reaction chamber (Col. 5, Line 27 – wafer W), and 
an exhaust port for removing material from the reaction chamber (Col. 6, Lines 35-40); 

a plasma generator for generating plasma within the remote plasma chamber (Col. 5, Lines 20-24 and Fig. 1, RF antenna #110, matching unit #112, first RF power supply #114), 
an inlet (Col. 6, Line 12 and Fig. 1, first gas supply line #136) for delivering gas to the remote plasma chamber (see Fig. 1), 
an outlet for providing plasma generated in the remote plasma chamber to the reaction chamber (Col. 6, Lines 62-65 and Fig. 1, through holes #129 of the grid electrode #128), and
a controller (Col. 6, Line 25 and Fig. 1, controller/CPU #152).

Koshimizu does not teach wherein the controller is configured to cause formation of a low recombination material coating on the interior surfaces of the reaction chamber while no substrate is present in the reaction chamber.
However, Rossman teaches wherein a controller (Rossman – C3, L1-9) is configured to cause formation of a low recombination material coating on the interior surfaces of the reaction chamber (Rossman – C4, L53-59: thin seasoning layer of silicon oxide, described in the instant application par. [0008] as a low recombination material coating) while no substrate is present in the reaction chamber (Rossman – C4, L43-45, cleaning procedures are performed between deposition steps; L55-57: seasoning performed after cleaning).


Modified Koshimizu does not teach wherein the controller is configured to, after a remote plasma operation is performed on the substrate, cause the reaction chamber to be exposed to an oxidizing plasma to recondition the interior chamber surfaces and thereby reform the low recombination material coating.
However, Yamazaki teaches instructions for after a remote plasma operation is performed (as in Yamazaki Fig. 1, remote microwave generator) on the substrate (Yamazaki - C5, L6-20: ashing process for a semiconductor device), causing the reaction chamber (Yamazaki - C7, L3-13) to be exposed to an oxidizing plasma (Yamazaki - C5, L21-24: oxygen plasma) to recondition the interior chamber surfaces and thereby reform the low recombination material coating (Yamazaki - C5, L24-26: Si surface oxidized to reform SiO2). Thus Yamazaki teaches the formation and reformation of the low recombination material coating, as required of the instant claim.
Modified Koshimizu and Yamazaki both teach PECVD apparatuses, and are thus considered to be analogous art. It would be obvious to one of ordinary skill in the art, before the effective filing date of the instant application, to further modify the modified 

Modified Koshimizu does not teach wherein the controller is configured to cause formation of a low recombination material coating on the interior chamber surfaces of the reaction chamber through an atomic layer deposition process, wherein the atomic layer deposition process comprises cycles of alternate flows of a first reactant and a second reactant into the reaction chamber separated by purges of the reaction chamber (emphasis added to show distinguishing feature).
However, Londergan teaches a procedure for formation of a coating on interior chamber surfaces of a reaction chamber through an atomic layer deposition process while no substrate is present in the reaction chamber (Londergan – [0027]-[0029]: Al2O3 deposition using an ALD sequence with no wafer present), wherein the atomic layer deposition process comprises cycles of alternate flows of a first reactant and a second reactant into the reaction chamber separated by purges of the reaction chamber (Londergan – [0004] and [0046]: repeated cycles of first and second precursors separated by inert gas purging).
Modified Koshimizu and Londergan both teach PECVD apparatuses, and are thus considered to be analogous art. It would be obvious to one of ordinary skill in the art, before the effective filing date of the instant application, to further modify the modified Koshimizu apparatus by performing the chamber seasoning process, as taught by Rossman, as an atomic layer deposition process, as taught by Londergan, in order to 

Regarding claim 5, Koshimizu teaches wherein the outlet of the remote plasma chamber can be a showerhead (Koshimizu - Col. 14, Line 48) that separates the remote plasma chamber from the reaction chamber (Col. 5, Line 64-Col. 6, Line 2; Fig. 1, grid electrode #128 separates processing space #134 and plasma generating space #132).

Regarding claim 6, modified Koshimizu does not explicitly teach wherein the controller is further configured to cause the reaction chamber to be exposed to the oxidizing plasma for a duration between about 0.05-5 seconds. 
While Yamazaki does not explicitly teach wherein the controller is configured to cause the reaction chamber to be exposed to the oxidizing plasma for a duration between about 0.05-5 seconds, Yamazaki does teach that oxidizing plasma exposure time is a result effective variable. Specifically, that the oxidizing plasma exposure time is dependent upon a number of factors including elapsed processing time, number of substrates processed, and gas concentration (Yamazaki – Col. 5, Lines 58-62).	
It would have been obvious to a person of ordinary skill in the art, as of the effective filing date of the instant application, to modify the controller as taught by modified Koshimizu to discover the optimum range for the plasma exposure duration through routine experimentation in order to compensate for elapsed processing time, number of substrates processed, and gas concentration (Yamazaki – Col. 5, Lines 58-

Regarding claim 8, Koshimizu teaches wherein the reaction chamber is exposed to a fluorine-containing plasma (Koshimizu – Col. 4, Lines 29-30: CF-based gas supplied to plasma generating space).

Regarding claim 9, Koshimizu does not teach wherein the low recombination material coating is selected from the group consisting of: silicon oxide, zirconium oxide, aluminum oxide, hafnium oxide, yttrium oxide, yttria-stabilized zirconia, and combinations thereof.
However, Rossman teaches wherein the low recombination material coating is silicon oxide (Rossman – C4, L53-59: thin seasoning layer of silicon oxide, described in the instant application par. [0008] as a low recombination material coating; as combined above).
It would be obvious to one of ordinary skill in the art, before the effective filing date of the instant application, to utilize the silicon oxide material coating, as taught by Rossman, since courts have held that the selection of a known material based upon its suitability for its intended use is supportive of an obviousness determination. See MPEP 2144.07.

Regarding claim 10, Koshimizu does not teach wherein the low recombination material coating is silicon oxide.

It would be obvious to one of ordinary skill in the art, before the effective filing date of the instant application, to utilize the silicon oxide material coating, as taught by Rossman, since courts have held that the selection of a known material based upon its suitability for its intended use is supportive of an obviousness determination. See MPEP 2144.07.

Regarding claim 12, modified Koshimizu does not teach wherein the low recombination material is aluminum oxide.
However, Yamazaki teaches wherein the low recombination material coating is aluminum oxide (Yamazaki – Col. 4, Lines 7-10). 
	It would be obvious to one of ordinary skill in the art, before the effective filing date of the instant application, to utilize the aluminum oxide material coating, as taught by Yamazaki, since courts have held that the selection of a known material based upon its suitability for its intended use is supportive of an obviousness determination. See MPEP 2144.07.

Regarding claim 16, modified Koshimizu does not teach wherein the low recombination material coating has a thickness of between about 50-500 angstroms.

It would be obvious to one of ordinary skill in the art, before the effective filing date of the instant application, to form the low recombination material coating as taught by modified Koshimizu to between about 50-500 angstroms since Londergan teaches a thickness of approximately 40 angstroms, which is close to the claimed range of 50-500 angstroms. The courts have held that a prima facie case of obviousness exists where the claimed ranges or amounts do not overlap with the prior art, but are merely close, absent any additional showing of unexpected results or criticality. See MPEP 2144.05(I).

Additionally, Londergan teaches that the chamber seasoning material thickness is a result-effective variable. Particularly, that the length of the conditioning process is optimized to give the most stable performance for the particular ALD system and desired wafer coating thickness, while satisfying the requirements for high throughput (Londergan – [0030]).
It would have been obvious to a person of ordinary skill in the art, as of the effective filing date of the instant application, to discover the optimum range for the material coating thickness through routine experimentation in order to give the most 

Regarding claim 17, modified Koshimizu does not teach wherein the controller being configured for causing formation of a low recombination material coating on the interior chamber surfaces of the reaction chamber through an atomic layer deposition process comprises being configured for causing between 50 and 1000 atomic layer deposition cycles.
However, Londergan teaches a procedure for chamber seasoning using 30-60 atomic layer deposition cycles (Londergan – [0030]: 30-60 conditioning cycles).
It would be obvious to one of ordinary skill in the art, before the effective filing date of the instant application, to further modify the modified Koshimizu apparatus to perform the chamber seasoning process using 60 conditioning cycles in order to allow for thicker passivation layer formation and complete passivation of the apparatus, resulting in excellent process repeatability (Londergan – [0030]). Further, it has been held that where claimed ranges overlap or lie inside ranges disclosed by the prior art, a prima facie case of obviousness exists. See MPEP 2144.05.

Claims 2-4 are rejected under 35 U.S.C. 103 as being unpatentable over Koshimizu (US Patent 6,162,323), Rossman (US Patent 6,696,362), Yamazaki (US Patent 8,088,296), and Londergan (US Pub. 2004/0023516), as applied to claims 1, 5-6, 8-10, 12, and 16-17 above, and further in view of Shimizu (US Pub. 2012/0122319).
The limitations of claims 1, 5-6, 8-10, 12, and 16-17 are set forth above.
Regarding claim 2, modified Koshimizu does not teach wherein the controller is further configured to: after forming the low recombination material coating, cause the substrate to be provided in the reaction chamber, and cause generation of plasma in the remote plasma chamber, and cause the plasma to be provided to the reaction chamber to perform the remote plasma operation on the substrate.
However, Shimizu teaches wherein the controller is further configured to: after forming the low recombination material coating (Shimizu – [0063]-[0074]), cause the substrate to be provided in the reaction chamber (Shimizu – [0076]), and cause generation of plasma in the remote plasma chamber (Shimizu – [0078]), and cause the plasma to be provided to the reaction chamber to perform the remote plasma operation on the substrate (Shimizu – [0078]-[0080]). 
Modified Koshimizu and Shimizu both teach PECVD apparatuses, and are thus considered to be analogous art. It would be obvious to one of ordinary skill in the art, before the effective filing date of the instant application, to further modify the modified Koshimizu apparatus to include the controller programming relating to remote plasma operation, as taught by Shimizu, since Shimizu teaches these two processes are advantageously performed together in order to pre-treat chamber surfaces and subsequently process/coat a substrate while preventing/suppressing contamination of the substrate (Shimizu – [0003]-[0005], [0012]).

Regarding claim 3, Koshimizu teaches a controller and a remote plasma operation (as is set forth above).
Modified Koshimizu does not teach wherein the controller is further configured to cause formation of a second coating on at least a portion of the interior chamber surfaces during the remote plasma operation, the second coating being a different material than the low recombination material coating.
 	However, Yamazaki further teaches causing formation of a second coating on at least a portion of the interior chamber surfaces during the plasma operation (Yamazaki – C5, L11-14: SiO2 layer reduced to Si by hydrogen plasma), the second coating being a different material (reduced Si) than the low recombination material coating (SiO2). 
Examiner notes the claim, as currently written, does not appear to require an additional coating disposed above the first coating, only that a second coating is formed. Since the chemical nature of the coating has changed, Examiner interprets this as a formation of a second coating. 
It would be obvious to one of ordinary skill in the art, before the effective filing date of the instant application, to cause the formation of a second coating as taught by Yamazaki since such a process is used to remove a resist mask after patterning a low dielectric constant (low-k) film to minimize the increase in the dielectric constant of the low-k film during the mask removal process (Yamazaki – C1, L 29-34).

Regarding claim 4, Koshimizu teaches a controller and a remote plasma operation (as is set forth above). 

However, Yamazaki further teaches causing the second coating to be modified by exposure to the oxidizing plasma to thereby reform the low recombination material coating (Yamazaki - Col. 5, Lines 21-26: Si surface oxidized to reform SiO2).
As above, it would be obvious to one of ordinary skill in the art, before the effective filing date of the instant application, to utilize the oxidizing plasma as taught by Yamazaki to reform the low recombination material in order to reduce the frequency of part replacement by extending part life (Yamazaki - Col. 5, Lines 27-30).

Claim 7 is rejected under 35 U.S.C. 103 as being unpatentable over Koshimizu (US Patent 6,162,323), Rossman (US Patent 6,696,362), Yamazaki (US Patent 8,088,296), and Londergan (US Pub. 2004/0023516), as applied to claims 1, 5-6, 8-10, 12, and 16-17 above, and further in view of Al-Bayati (US Patent 7,183,177).
The limitations of claims 1, 5-6, 8-10, 12, and 16-17 are set forth above.
Regarding claim 7, modified Koshimizu (with Rossman and Yamazaki) does not teach the limitations of the claim.
However, Londergan teaches wherein a controller is configured to cause formation of a chamber seasoning coating on the interior chamber surfaces of the reaction chamber through the atomic layer deposition process by: 

(b) causing the first reactant to be purged from the reaction chamber (Londergan – [0004]: inert gas purging to remove the precursor prior to the introduction of the next precursor);  
LAMRP 169D 1/3569-3US30(c) causing the second reactant to flow into the reaction chamber (Londergan – [0004]: introduction of the next precursor); and
(d) causing a surface reaction between the first reactant and the second reactant to cause formation of the low recombination material coating on the interior chamber surfaces within the reaction chamber (Londergan – [0006]: chemical reaction between precursors); and
(e) causing (a)-(d) to repeat until the low recombination material coating reaches a final coating thickness (Londergan – [0030]: between 30-60 cycles are performed to reach the desired thickness).
It would be obvious to one of ordinary skill in the art, before the effective filing date of the instant application, to further modify the modified Koshimizu apparatus by performing the chamber seasoning process, as taught by Rossman, as an atomic layer deposition process, as taught by Londergan, in order to improve uniformity of a material subsequently deposited on a wafer (Londergan – [0028]) and to restore the chamber to a desirable state for reproducible ALD deposition (Londergan – [0039]).


However, Al-Bayati teaches wherein during a seasoning process (Al-Bayati – C11, L48-53) involving depositing a silicon dioxide film (Al-Bayati – C11, L61-62), the reaction chamber is exposed to a deposition plasma (Al-Bayati – C11, L66 – C12, L7) to drive the surface reaction between a first reactant and a second reactant (Al-Bayati – C11, L64: mixture of oxygen and silane gases).
Modified Koshimizu and Al-Bayati both teach PECVD apparatuses, and are thus considered to be analogous art. It would be obvious to one of ordinary skill in the art, before the effective filing date of the instant application, to modify the seasoning procedure as taught by modified Koshimizu (notably, Londergan) with the deposition plasma as taught by Al-Bayati in order to promote the deposition of the selected species (e.g., silicon dioxide) onto the interior surface of the vacuum chamber (Al-Bayati – C12, L2-4).

Claims 11 and 13 are rejected under 35 U.S.C. 103 as being unpatentable over Koshimizu (US Patent 6,162,323), Rossman (US Patent 6,696,362), Yamazaki (US Patent 8,088,296), and Londergan (US Pub. 2004/0023516), as applied to claims 1, 5-6, 8-10, 12, and 16-17 above, and further in view of Jones (US Patent 5,443,686).
The limitations of claims 1, 5-6, 8-10, 12, and 16-17 
Regarding claim 11, modified Koshimizu does not teach wherein the low recombination material coating is zirconium oxide.
However, Jones teaches a coating material for internal use in a CVD apparatus formed of zirconium oxide (Jones – Col. 2, Line 29). 
Modified Koshimizu and Jones both teach plasma CVD apparatuses, and are thus considered to be analogous art. It would be obvious to one of ordinary skill in the art, before the effective filing date of the instant application, to further modify the apparatus coating as taught by modified Koshimizu with the zirconium oxide material as taught by Jones to enhance resistance to plasma attack (Jones – Col. 2, Lines 23-26). Additionally, it has been held that the selection of a known material based upon its suitability for its intended use is supportive of an obviousness determination. See MPEP 2144.07.

Regarding claim 13, modified Koshimizu does not teach wherein the low recombination material coating is hafnium oxide.
However, Jones teaches a coating material for internal use in a CVD apparatus formed of hafnium oxide (Jones – Col. 2, Line 29). 
Modified Koshimizu and Jones both teach plasma CVD apparatuses, and are thus considered to be analogous art. It would be obvious to one of ordinary skill in the art, before the effective filing date of the instant application, to further modify the apparatus coating as taught by modified Koshimizu with the hafnium oxide material as taught by Jones to enhance resistance to plasma attack (Jones – Col. 2, Lines 23-26). Additionally, it has been held that the selection of a known material based upon its .


Claim 14 is rejected under 35 U.S.C. 103 as being unpatentable over Koshimizu (US Patent 6,162,323), Rossman (US Patent 6,696,362), Yamazaki (US Patent 8,088,296), and Londergan (US Pub. 2004/0023516), as applied to claims 1, 5-6, 8-10, 12, and 16-17 above, and further in view of Sun (US Patent 6,776,873).
The limitations of claims 1, 5-6, 8-10, 12, and 16-17 are set forth above.
Regarding claim 14, modified Koshimizu does not teach wherein the low recombination material coating is yttrium oxide.
However, Sun teaches a coating material for internal use in a CVD apparatus formed of yttrium oxide (Sun – Col. 2, Line 27). 
Modified Koshimizu and Sun both teach plasma CVD apparatuses, and are thus considered to be analogous art. It would be obvious to one of ordinary skill in the art, before the effective filing date of the instant application, to further modify the apparatus coating as taught by modified Koshimizu with the yttrium oxide material as taught by Sun to enhance resistance to corrosion/erosion due to plasma processes (Sun – Col. 1, Lines 51-57). Additionally, it has been held that the selection of a known material based upon its suitability for its intended use is supportive of an obviousness determination. See MPEP 2144.07.

Claim 15 is rejected under 35 U.S.C. 103 as being unpatentable over Koshimizu (US Patent 6,162,323), Rossman (US Patent 6,696,362), Yamazaki (US Patent 8,088,296), and Londergan (US Pub. 2004/0023516), as applied to claims 1, 5-6, 8-10, 12, and 16-17 above, and further in view of Morita (US Patent 6,933,254).
The limitations of claims 1, 5-6, 8-10, 12, and 16-17 are set forth above.
Regarding claim 15, modified Koshimizu does not teach wherein the low recombination material coating is yttria-stabilized zirconia.
However, Morita teaches a ceramic material for use in a CVD apparatus formed of yttria-stabilized zirconia (Morita – Col. 2, Line 27). 
Modified Koshimizu and Morita both teach plasma CVD apparatuses, and are thus considered to be analogous art. It would be obvious to one of ordinary skill in the art, before the effective filing date of the instant application, to further modify the apparatus coating as taught by modified Koshimizu with the yttria-stabilized zirconia material as taught by Morita to obtain higher plasma resistance at lower cost (Morita – Col. 2, Lines 25-31). Additionally, it has been held that the selection of a known material based upon its suitability for its intended use is supportive of an obviousness determination. See MPEP 2144.07.

Claim 16 is alternatively/additionally rejected under 35 U.S.C. 103 as being unpatentable over Koshimizu (US Patent 6,162,323), Rossman (US Patent 6,696,362), Yamazaki (US Patent 8,088,296), and Londergan (US Pub. 2004/0023516), as applied to claims 1, 5-6, 8-10, 12, and 17 above, and further in view of Singh (US Patent 7,204,913).
The limitations of claims 1, 5-6, 8-10, 12, and 17 are set forth above.
Regarding claim 16, modified Koshimizu does not explicitly teach wherein the low recombination material coating has a thickness of between about 50-500 angstroms.
However, Singh teaches wherein the chamber coating (Singh – C10, L61-C11, L10: silicon oxide pre-coat) has a thickness of between about 50-500 angstroms (Singh – C13, L36-38: between 50-4000 angstroms).
Modified Koshimizu and Singh both teach PECVD apparatuses, and are thus considered to be analogous art. It would be obvious to one of ordinary skill in the art, before the effective filing date of the instant application, to form the low recombination material coating, as taught by modified Koshimizu, to have a thickness of between about 50-500 angstroms, as taught by Singh, since Singh teaches such coatings allow substantially constant, repeatable chamber conditions (Singh – C13, L50-53) and to prevent contamination of the wafer from chamber parts (Singh – C13, L62-65). Further, the courts have held that where claimed ranges overlap or lie inside ranges disclosed by the prior art, a prima facie case of obviousness exists. See MPEP 2144.05(I).

Response to Arguments
Applicant’s arguments, filed 5/26/2021, with respect to the rejection of claim 1 under section 103 have been fully considered and are persuasive.  Therefore, the rejection has been withdrawn.  However, upon further consideration, a new ground of rejection is made in view of Londergan (US Pub. 2004/0023516).

In regards to claim 16, Applicant’s arguments have been considered but are moot in light of the Londergan and Singh references. 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Kurt Sweely whose telephone number is (571)272-8482.  The examiner can normally be reached on Monday - Friday, 9:00am - 5:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Gordon Baldwin can be reached on (571)-272-5166.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access 






/KURT SWEELY/Examiner, Art Unit 1718                         

/Benjamin Kendall/Primary Examiner, Art Unit 1718